Citation Nr: 1746889	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-02 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a stomach growth, to include a gastrointestinal stromal tumor (GIST).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that a June 2013 Board decision denied service connection for residuals of food poisoning as not incurred or aggravated in service.  This Board does not address that issue as was the subject of a prior, final Board decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).


FINDING OF FACT

The weight of the probative medical and lay evidence of record is against a finding that the Veteran has a current stomach growth including a gastrointestinal stromal tumor.


CONCLUSION OF LAW

The criteria for service connection for a stomach growth, including a gastrointestinal stromal tumor, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a letter dated in July 2010, the Agency of Original Jurisdiction (AOJ) notified the Veteran of information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) cert. denied (U.S. Oct. 3, 2016).

VA has made many efforts to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His original claims file was lost and the folder was rebuilt in 1999, although some documents are missing.  See 5/26/99 VBMS Email Correspondence.  VA obtained all available post service medical records, to the extent available.  

Unfortunately, some original documents are no longer part of the claims, including the Veteran's complete service treatment records, inpatient treatment records from January to April 1969 from the Wadsworth VA Medical Center in West Los Angeles, California, and two April 1993 VA examination reports.  In such cases of missing service department records, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In January 2012, the AOJ concluded that the clinical records from 1969 to 1993 were unavailable.  See 1/12/12 VBMS VA Memo.  

The evidence of record is sufficient to make an informed decision on the Veteran's claim and there is no indication that any additional evidence exists that would assist VA with resolving this claim.  All reasonably identified and available VA and non-VA medical records have been secured.

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claim regarding a GIST.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Here, there is no competent evidence of a current diagnosis of a GIST.  There is no evidence of pertinent disability in service or within the first post-service year.  The Veteran has not claimed that pertinent disability had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical nexus examination).  In view of the absence of findings of pertinent pathology in service, and without a current diagnosis of pertinent disability, relating this claimed disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  

The Board considered whether further development is required.  In February 2017, the Veteran's representative argued that VA should provide the Veteran with an examination to determine if he has a gastrointestinal disorder that "could" be related to active service.  See 2/6/17 VBMS Appellate Brief, pages 2-3; see Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, in April and May 2010, the Veteran explicitly and clearly reported only having a growth the size of a match head for which he underwent stomach surgery in December 2009.  See 4/19/10 VBMS VA 21-4138 Statement in Support of Claim; 5/25/10 VBMS VA 21-4138.  He did not describe, allude, infer, or insinuate, to having a gastrointestinal disability other than the claimed stomach growth.

Thus, in light of the complete absence of evidence of the claimed GIST, the Board finds that further develop would only delay adjudication of this long-standing appeal.  See Gobber v. Derwinski, 2 Vet. App. 470 (1992) (noting that VA's duty to assist does not extend to fishing expeditions to determine if there might be some unspecified information that could possibly support a claim); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Facts and Analysis

Contentions

The Veteran reports undergoing stomach surgery in December 2009.  See 4/19/10 VBMS VA 21-4138 Statement in Support of Claim.  Prior to the surgery, his physicians advised that they saw a growth the size of a match head, as documented in his medical records, that caused him great pain and discomfort.  See 5/25/10 VBMS VA 21-4138 Statement in Support of Claim.  Thus, the Veteran believed that service connection was warranted for his stomach growth including a gastrointestinal tumor.  See 1/23/14 VBMS VA 9 Appeal to Board of Appeals.

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

Service incurrence for certain enumerated diseases, including soft-tissue sarcoma, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

In December 2010, VA explained the most recent research done by the National Academy of Science (NAS) regarding gastrointestinal stromal tumors in the Federal Register.  Consistent with its findings in Update 2008, the NAS, in Update 2010, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and pancreatic cancer.  77 Fed. Reg. 47924, 47927 (Aug. 10, 2012).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  A lay person is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, but not to provide evidence as to more complex medical questions such as the origin of gastrointestinal pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Facts 

The Veteran's service personnel records show that he served in the Republic of Vietnam from May 1967 to April 1968, and may have been exposed to herbicides.  See 7/21/15 VBMS Military Personnel Record, page 4.  Due to his service in Vietnam, he is presumed exposed to herbicide agents.

Available service treatment records do not discuss complaints or diagnosis of, or treatment for, a GIST.  See 7/21/15 VBMS STR Medical.  

Post service medical evidence includes VA medical records, dated between September 2009 and June 2010, showing that the Veteran underwent surgery for a suspected GIST that was not found.  See 7/23/10 VBMS Medical Treatment Record Government Facility, pages 1, 3, 20-21, 45, 47, 56-9, 66, 72-3, 75, 77.

According to a September 15, 2009 general surgery clinic note, the Veteran was found to have a gastric mass for which he was referred to general surgery for evaluation.  Id. at 77.  It was unclear what his presenting symptoms were that initiated obtaining an upper gastrointestinal (UGI) series, but he reported some vague history of dysphagia.  An UGI revealed a mass in his cardioesophageal junction, and an esophagogastroduodenoscopy (EGD) did not reveal any suspicious masses, and was only positive for H. pylori.  A follow-up computerized tomography (CT) scan showed a gastric submucosal lesion.  Id. at 75, 77.  

A September 21, 2009 gastroenterology note indicates that an esophageal ultrasound (EUS) showed a cardia lesion at 45 centimeters (cm) arising from the muscularis propria that measured 1.1 by 2.8 cm.  Id. at 73.  The recommendation was that it was a difficult scenario to resection and may require a total gastrectomy if a wedge resection cannot be performed.  The area was not amenable to biopsy.  
A repeat CT in three months to assess change in the size of the lesion was recommended.

On September 22, 2009, a physician reviewed the Veteran's EUS results and commented that, as the GIST tumor was around 3.5 to 4 cm on the CT scan, it was a high risk lesion for malignancy.  Id. at 73.  The clinician advised that the Veteran undergo laparoscopic excision instead of waiting for repeat CT scan in three months.

According to a September 24, 2009 general surgery consult, after review of the Veteran's records, and reviewing both the EGD results and CT scans, it appeared that he had a gastric stromal tumor and, due to the location and size, resection was recommended.  Id. at 72.

A December 3, 2009 primary care record indicates that the Veteran had a gastric mass and includes an assessment of a GIST.  Id. at 53, 55.

A December 18, 2009 discharge summary reflects the Veteran's history, as discussed above, and that he was admitted after exploratory laparotomy (diagnostic), laparoscopy and gastric mobilization for postoperative care on December 16, 2009.  Id. at 1.  He was initially scheduled for a laparoscopic partial gastrectomy and possible Nissen fundoplication for a suspected GIST tumor.  The record states that "[n]o gastric mass was found intraoperatively and the planned surgery was aborted with no removal of the stomach and no Nissen."  Id.  The Veteran was sent to the floor for postoperative care.  Discharge diagnoses include suspected gastrointestinal stromal tumor (GIST) - not found during exploratory laparotomy.  

In a December 18, 2009 addendum, the Veteran's physician stated that it was possible that the Veteran's imaging findings might be due to a folded stomach from a hiatal hernia.  Id. at 3.  No mass was found during surgery and the doctor did not think the Veteran would benefit from a blind resection.  A CT scan of the Veteran's abdomen would be performed in six months as follow up.

The Veteran was seen in the general surgery clinic on January 5, 2010 for a postoperative follow up.  Id. at 47.  The record shows that he was status post exploratory (diagnostic) laparoscopy and gastric mobilization for a "suspected gastric mass that was not found intraoperatively."  Id.  He reported doing well since his surgery with his reflux symptoms resolved.  He was discharged from the general surgery clinic.  Id. 

A January 14, 2010 mental health outpatient treatment note indicates that, since his last visit, the Veteran had his gastrointestinal and reported that "[t]hey did not see nothing".  Id. at 45.

According to a June 2010 VA outpatient clinic note, since the Veteran's last visit, he had a diagnostic laparotomy and Nissen and "[n]o mass [was] seen."  Id. at 21.  He was doing well postoperatively.  His reflux improved and was the same as before the surgery.

Analysis

The Board finds that the competent medical evidence of record weighs against a finding of a current GIST.  While earlier evidence suggested that the Veteran had current GIST, the VA discharge summary (and subsequent clinical records) are more probative because the clinicians had the opportunity to review the entire record, including all of the extensive diagnostic testing.  The physician's opinion in the discharge summary was more informed and he also provided more extensive reasoning for his conclusions.  For these reason, the Board places great weigh on these clinic and discharge reports and finds that their evidentiary value outweighs the Veteran's lay statements.  

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission.  Romanowsky v. Shinseki, 26 Vet. App. at 303.  The VA discharge summary clearly supports a finding that the earlier reports of a GIST were incorrect.  Indeed, as noted above, the Veteran was on the operating table and "[n]o gastric mass was found intraoperatively and the planned surgery was aborted with no removal of the stomach and no Nissen."

In the absence of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v, 3 Vet. App. at 225.

The Veteran has pointed to the earlier assessments of GIST as proof that he has a current disability; but these assessments were made in the face of inconsistent testing and subsequent VA findings have been to the effect that he does not have current GIST.  As noted, the Board finds that the competent negative medical evidence is more probative, because it is consistent with the operative findings.

Indeed, a lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.

In this case, a diagnosis of a GIST is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of gastrointestinal tumor disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the Board finds that competent lay evidence does not establish current disability in this case.  Such lay evidence merely establishes symptoms of dysphagia that led to tests that ultimately revealed no GIST.

In sum, a preponderance of the evidence is against the claim for service connection for a stomach growth including a gastrointestinal stromal tumor.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Service connection for a stomach growth including a gastrointestinal stromal tumor is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


